Title: Thursday 6th.
From: Adams, John Quincy
To: 


       This morning we asked a man how many convents there were in Leon. He wrote what follows.
       
     Noticia de los Conbentos queay en esta Ciudad de Leon
     
      
       de Freiles
      
     
     
      De St. Francisco
      
      
      
      2
     
     
      De St. Domingo
      
      
      
      1
     
     
      De St. Claudio Benitos
      
      
      
      1
     
     
      
      
      
      
      4
     
     
      
       De Monjas
      
     
     
      De St. Benito
      
      
      
      1
     
     
      De la concepcion
      
      
      
      1
     
     
      Des Colzas
      
      
      
      1
     
     
      Recoleta
      
      
      
      1
     
     
      
      
      
      
      4
     
     
      
       Canonigos
      
     
     
      Cassa de San Isidro
      
      1
      }
      2
     
     
      Cassa de San Marcus
      
      1
     
     
      Parroquias
     
     
      Catedral y parroquias
      
      
      
      9
     
     
      
      Total
      
      
      19
     
    
   
       Notice of the Convents in this city of Leon. &c.
       I now will take down the name of our Guide and those of the postillions and men that go on foot.
       Senior Miguel Martinus our Guide.
       Senior Raymon San, the Master of all the Carriages and the Mules which draw them.
       Senior Diego the postillon who drives Mr. Aliens carriage.
       Eosebio Seberino the postilion who drives Pappa’s carriage.
       Joseph Diaz the postilion who drives Mr. Dana and Mr. Thaxter.
       Bernardo Bria the owner of the Mules which Stevens and the Guide ride upon.
       Juan Blanco the owner of the Mules which John and Andrew ride upon.
       As this city is a large one we shall stay here till 1 o clock.
       10 o Clock AM
       I have been to see the Cathedral which is so Exceeding rich and magnificent that it is beyond the reach of my pen to describe it. This Cathedral has only a bishop belonging to it. Our Guide tells us that there are but 4 Archbishops In this Kingdom one in Galicia one in Burgos one in  and one in  that the rest of the Cathedrals have bishops only. We saw the procession. The bishop passd. Our Guide told us to kneel. I did. He gave me his Benidiction but I did not feel the better for it. As we were coming back we saw the Castle of King Alphonsus which he built to drive out the Moors. It is 1938 years old. At 12 o clock we dined and at I set away from Leon and went as far as Manzilla which is 3 Leagues from Leon.
      